TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00838-CV


In re Jeffrey (Tre) Krueger



ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

PER CURIAM
		Relator Jeffrey (Tre) Krueger has filed a petition for writ of habeas corpus and an
emergency motion to set bond pending this Court's determination of the merits of the petition.  See
Tex. R. App. P. 52.8(b)(3).  Having reviewed the petition and record, we grant the emergency motion
and admit Krueger to bail upon him giving a good and sufficient appearance bond or security,
conditioned as required by law, in the sum of One Thousand Dollars ($1,000.00).  See Tex. Gov't
Code Ann. § 22.221(d) (West 2004); Tex. R. App. P. 52.8(b)(3).  The real parties in interest are
requested to file a response to the habeas petition and motion no later than January 10, 2013.
		It is so ordered December 31, 2012.

Before Justices Puryear, Pemberton and Rose